 

 

Case “Ge pqvnaut Document 15 Filed 06/14/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA INFORMATION
—_ V. —
19 Cr. ( )

MALICK KEITA,

   
 
   

Poem eo

 

Defendant. css “DNY _

TOT ee ~- 7-7 = 7 mo KK Despre :
Fi z ew, yo i

Pea ob AN \LLY FILED I

COUNT ONE |

  

 

Cou
Le |

The United States Attorney charges: a tt—t~S

L. From at least in or about September 2017 up to and
ancluding at least in or about February 2018, in the Southern
District of New York and elsewhere, MALICK KEITA, the defendant,
and others known and unknown, willfully and knowingly, did
combine, conspire, confederate, and agree together and with each
other to commit bank fraud, in violation of Title 18, United
States Code, Section 1344.

2. It was a part and an object of the conspiracy that
MALICK KEITA, the defendant, and others known and unknown, would
and did execute and attempt to execute a scheme and artifice to
defraud a financial institution, the deposits of which were then
insured by the Federal Deposit Insurance Corporation, and to

obtain moneys, funds, credits, assets, securities, and other

 
Case 1:19-cr-00447-DLC Document 15 Filed 06/14/19 Page 2 of 4

property owned by, and under the custody and control of such
financial institution, by means of false and fraudulent
pretenses, representations, and promises, in violation of Title
18, United States Code, Section 1344.

(Title 18, United States Code, Section 1349.)

FORFEITURE ALLEGATION

 

3. As a result of committing the offense alleged in Count
One of this Information, MALICK KEITA, the defendant, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 982(a) (2) (A), any and all property,
constituting, or derived from proceeds obtained directly or
indirectly as a result of the commission of said offerise,
uncluding but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the

commission of said offense.

Substitute Assets Provision

 

4, If any of the above-described forfeitable property, as
B ford Case 1:19-cr-00447-DLC Document15 Filed 06/14/19 Page 3 of 4

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 982;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

7 BERMAN
United St#&es Attorney

 
Case 1:19-cr-00447-DLC Document15 Filed 06/14/19 Page 4 of 4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Vv. _
MALICK KEITA,

Defendant.

 

INFORMATION

19 Cr. — _ ¢ )

(Title 18, United States Code, Section
1349)

GEOFFREY S. BERMAN
United States Attorney.

 

 

Wane of Andiclmerdt Cled.

Cote, US dB
